DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 09DEC2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 102(a)(1),103 rejections and specification, drawings, and claim objections previously set forth in the Non-Final Office Action mailed 09JUN2021.
Applicant's arguments filed 09DEC2021 have been fully considered.
Regarding the 112(b) rejections, the Applicant makes no comment regarding claim 16.
See updated rejections below.
Claims Entered
A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented. The canceled claim 8 should not contain any text. See MPEP 714.II.C.(A) and (C).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 line(s) 3 sets forth the limitation “from the point of removal”. There is insufficient antecedent basis for this limitation in the claim. It is unclear what the point of removal is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,6-15 are rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN (US 20130118994) in view of MORROW (US 5868945), MCGUIRE (US 5868945) and ANTHONY (US 3505213).
Regarding claims 1,7-10, ALTMAN teaches a system and methods for wastewater and produced water cleaning and reclamation (title, Figs.) including a fluid treatment system capable of treating a fluid stream, comprising:

a fluid treatment tank (e.g. IGF, Fig. 3 #20) comprising a separator;
a downstream pipe (e.g. Fig. 3 #22) connecting the water treatment tank with the fluid disposal well;
upstream pipes (pipes flowing produced water as shown in Fig. 3) in fluid connection with the water treatment tanks;
an ozone injection system (Fig. 3 #28; par. [0061]) including an ozone injector capable of injecting ozone gas into the fluid stream prior to the fluid reaching the fluid disposal well and an oxygen gas storage tank (it must be stored somewhere; e.g. Fig. 3 #32); and
an oxygen de-gasser (Figs. 2-3), capable of removing gaseous oxygen from the fluid stream.
ALTMAN teaches injecting gas into e.g. an induced gas floatation (IGF) separator with nitrogen capable of forming blanket gas (par. [0038; 0059]). ALTMAN is silent as to a “reject gas” and an oxygen concentrator, and an ozone generator. However, MORROW teaches a process of treating produced water with ozone (title, Figs.) including a fluid treatment system capable of treating a fluid stream, comprising:
a fluid treatment tank (Fig. 1 #28), wherein the fluid treatment tank comprises a separator (C6/L10);
a downstream pipe (Fig. 1 #29);
upstream pipes in fluid connection with the water treatment tanks (pipes connecting the degasser #13 to the treatment tank #28 of Fig. 1);

an ozone injector (Fig. 1 #11),
an oxygen gas storage tank (Fig. 3 #4),
an oxygen concentrator (Fig. 3 #1), 
an ozone generator (Fig. 3 #5); and
an oxygen de-gasser (Fig. 1#13) capable of removing gaseous oxygen from the fluid stream.
MORROW’s ozone device is capable of producing oxygen-depleted reject gas in the process of producing ozone, which is efficient and economical (e.g. nitrogen; C4/L64-65; C5/L13-21).
ALTMAN further teaches the same gas injection system may be used for both the oxidation system (Fig. 3 #28) and the aeration system (Fig. 3 #16; par. [0044]). If not explicitly said, it is obvious to one having ordinary skill in the art to feed “reject gas” or separated nitrogen from the aeration/oxidation systems to the IGF to effect floatation for hydrocarbon removal.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of ALTMAN with the ozone injection system of MORROW in order to efficiently and economically inject ozone/gas into the produced water as is known in the art. The references are combinable, because they are in the same technological environment of produced water treatment. See MPEP 2141 III (A) and (G).

a treatment tank (Fig. 1A #20) comprising a separator;
an ozone injection system (Fig. 1A #40,44) capable of injecting ozone gas into a fluid stream; and
wherein the ozone injection system is contained in a moveable container or trailer (par. [0039,0041]). MCGUIRE teaches further that on site processing equipment, at the oil and gas well, is the most cost effective and environmentally friendly way of recycling and disposing of well treatment fluids (par. [0001,0010]).
Regarding two or more trailers, it has been held that duplication of parts (i.e. multiple containers or trailers for the ozone system) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B). See also par. [0044] for teaching of a second container.
Regarding an insulated container, ANTHONY teaches a method and apparatus for purifying a natural body of water using oxygen and ozone as an oxidation agent (title, abstract; C3/L5-10) and that oxygen is temperature sensitive and therefore its container should be insulated as implied (C6/L34-57).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of ALTMAN with the insulated movable container/trailer of MCGUIRE and ANTHONY in order to provide a cost effective and environmentally friendly way of recycling and disposing of well treatment fluids. The 
Regarding claim 2, ALTMAN teaches the ozone injection system injects the gas downstream of the fluid treatment tank (Fig. 3). ALTMAN further teaches the same gas injection system may be used for both the oxidation system (Fig. 3 #28) and the aeration system (Fig. 3 #16; par. [0044]), which is upstream. Note also that MORROW teaches the ozone injection system injects the ozone gas upstream of the fluid treatment tank (Fig. 1) and MCGUIRE similarly teaches the ozone injection system (Fig. 1A #40,42) injects the ozone gas upstream of a fluid treatment tank (Fig. 1A #20).
Regarding claim 6, ALTMAN’s device is capable of having the ozone gas is injected as micro-bubbles (par. [0044]).
Regarding claims 11-12, the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
See also ALTMAN title, abstract for teaching of the fluid stream is produced water/fracturing fluid from oil or gas wells.
Regarding claim 13, ALTMAN teaches a nitrogen nano-bubble delivery system capable of injecting nitrogen into the fluid stream (par. [0059]).
Regarding claim 14, ALTMAN teaches a nitrogen injector configured to inject nitrogen downstream of the fluid treatment tank (Fig. 3 #50; par. [0064]).
Regarding claim 15, MORROW teaches a gas nano-bubble delivery system comprising a manifold with a strainer (Fig. 1 #11; fritted disc; C4/L7-15) and a mixer (eductor means including a venturi; C5/L4,48-52).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN (US 20130118994) in view of MORROW (US 5868945), MCGUIRE (US 5868945), ANTHONY (US 3505213), and RYAN (US 3326747).
Regarding claim 3, ALTMAN does not teach the ozone injection system is a slipstream injection system. However, RYAN ‘747 teaches a disinfecting solution and method (title, figs.) including a slipstream injection system comprising injecting ozone into a side or slipstream (Fig. 1 #18). RYAN ‘747 further teaches that such a system is highly economical and effective (C1/L43-45).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system of ALTMAN with the slipstream injection system of RYAN ‘747 in order to provide for a highly economical and effective way of injecting ozone. The references are combinable, because they are in the same technological environment of water treatment. See MPEP 2141 III (A) and (G).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN (US 20130118994) in view of MORROW (US 5868945), MCGUIRE (US 5868945), ANTHONY (US 3505213), and RYAN (US 2771416).
Regarding claim 16, ALTMAN does not teach a recycled oxygen injector; however, RYAN ‘416 teaches water purification (title figs.) including:
an ozone injection system (Fig. 1 #16,17);
an oxygen de-gasser (Fig. 1 #18); and,

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of ALTMAN with a recycled oxygen injector as taught by RYAN ‘416 in order to provide a cost effective way of treating fluids. The references are combinable, because they are in the same technological environment of water treatment. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777